Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 8/8/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-4, 6-18 and 20 renumbered 1-18 are allowed.

Reason for Allowance
The present invention is directed to a circuit board for network interface controller associated with on-board non-volatile memories.
Each independent claim identifies the uniquely distinct features, particularly:
a first network interface controller chip on the NIC;
a first onboard non-volatile memory on the NIC;
a second onboard non-volatile memory on the NIC;
a third onboard non-volatile memory on the NIC; and
a control unit on the NIC, the control unit being configured to read cable assembly data stored in a non-volatile memory of the first transceiver module, to copy the cable assembly data to the first onboard non-volatile memory, and to initiate transfer of the cable assembly data from the first onboard non-volatile memory to a first communication port of the first network interface controller chip, wherein the control unit is configured to copy the cable assembly data to the second onboard non-volatile memory and to the third onboard non-volatile memory.
The closest prior art:
Litichever (US 20200320023 A1) discloses a system for securely connecting to a peripheral device (Figs 1-20)].
Ganor (US 20200242059 A1) discloses HyperConverged NVMF Storage-NIC Card.
Waldman (US 20220166727 A1) discloses a data lane controller.
All the prior art discloses conventional circuit board for network interface controller associated with on-board non-volatile memories, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473